First Action Final Rejection

[AltContent: connector]Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: connector]Continued Prosecution Application (CPA)
The request filed on 11/12/2020 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 29/646,297 is acceptable and a CPA has been established. An action on the CPA follows.

The claim is drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under  37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

[AltContent: connector]Applicant's Argument(s)
Neither any amendments to the drawings, nor any traversal to the drawing objection presented within the office action of 5/13/2020, has been included in the response of 11/12/2020. Accordingly, the foregoing drawing objection has been repeated and made FINAL. 

Applicant's remarks and arguments submitted on 1/16/2020 in response to the claim rejection under 35 USC 103 presented within the office action of 9/16/2019 have been carefully reviewed and considered.


The combination of the primary reference (U.S. Patent No. 9,453,714 by Bosarge et al.) and the secondary reference (U.S. Patent No. 3,706,118 by Hilton et al.) is not proper since the Examiner has not provided proper analysis supporting motivation to combine the cited references to arrive at the present invention: "As the applied art does not meet all the claim limitations and the Examiner has not provided proper analysis supporting rationale why a person skilled in the art would have combined the applied art to arrive at the claimed invention, a prima facie case of obviousness has not been established with respect to the present claims." (See Applicant's remarks, p. 4.).

The combination of the primary reference (U.S. Patent No. 9,453,714 by Bosarge et al.) and the secondary reference (U.S. Patent No. 3,706,118 by Hilton et al.) would not result in and will not meet the claim limitations of the present application's design: "The claimed invention is an ammunition cartridge that has an increased thickness in the neck region. And as it has an increased thickness in the neck region it will NOT fit in the chamber od a traditional gun of the same caliber. Thus, there is nothing to teach the combination of the references to achieve the claimed invention (Applicant does not agree that all limitations are taught in the combination). The combination of references still requires a motivation to combine the references. As the thickness of the neck increase it will NOT fit in a standard chamber." (Id., p. 4.).

The combination of the primary reference (U.S. Patent No. 9,453,714 by Bosarge et al.) and the secondary reference (U.S. Patent No. 3,706,118 by Hilton et al.) would destroy the function of the present application's design: "As the thickness of the neck increase it will NOT fit in a standard chamber. As such, a special chamber is required. Thus, it would NOT have been obvious to change the neck of the cartridge as it would render the ammunition unsuited to its intended purpose and chamber." (Id., p. 4.).

"The examiner states the prohibition against destroying the function of the design is inherent in the logic behind combining references to render the claimed invention obvious but then turns and destroys the function of Bosarge and Hilton through modifications that would render them and any combination thereof unsuitable for their function as they would be incapable of fitting into any chamber." (Id., p. 5.).


In response to argument A above:
As previously stated, a rejection under 35 U.S.C. 103 would be appropriate if a designer of ordinary skill would have been motivated to modify a primary reference by deleting features thereof or by interchanging with or adding features from pertinent secondary references. In order for secondary references to be considered, there must be some suggestion in the prior art to modify the basic design with features from the secondary references. See In re Borden, 90 F.3d 1570, 1572, 39 USPQ2d 1524, 1526 (Fed. Cir. 1996). The long-standing test for properly combining references has been "...whether they are so related that the appearance of certain ornamental features in one would suggest the application of those features to the other." (Emphasis supplied). See In re Glavas, 230 F.2d 447, 450, 109 USPQ 50, 52 (CCPA 1956). Please refer to MPEP 1504.03 subsection (II) (A).

"This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other." (Emphasis supplied). See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  

As demonstrated in U.S. Patent 3,706,118 by Hilton et al., the variation in the height and the size of the neck of an ammunition cartridge is disclosed. Accordingly, as stated above, a designer of ordinary skill would have been motivated to modify the height and the neck size of the primary reference, as such modification is clearly evident from the secondary reference. Furthermore, Examiner asserts that variation in ammunition's neck sizes (to accommodate different projectile/bullet calibers) are common knowledge as evident by the prior art1.

Again, Applicant is respectfully reminded, that as noted above, when considering the combination of the references in design applications, the appearance of the objects are considered.

In response to arguments B and C above:
U.S. Patent No. 9,453,714 by Bosarge et al. discloses and claims the overall shape and design characteristics of the present application's claimed invention, which includes: the cylindrical exterior and hollow inner profile of the cartridge, tapered shoulder, and a neck. U.S. Patent No. 3,706,118 by Hilton et al. teaches the modification to the height and the neck size of the cartridge that are shown and claimed in present application.

As stated previously, the prohibition against destroying the function of the design is inherent in the logic behind combining references to render a claimed invention obvious under 35 U.S.C. 103(a). If the proposed combination of the references so alters the primary reference that its broad function can no longer be carried out, the combination of the prior art would not have been obvious to a designer of ordinary skill in the art. (Emphasis supplied). It is permissible to modify the primary reference to the extent that the specific function of the article may be affected while the broad function is not affected. For example, a primary reference to a cabinet design claimed as airtight could be modified to no longer be airtight so long as its function as a cabinet would not be impaired. See MPEP 1504.03 subsection (II) (A). 

The modification to the height and the size of the ammunition's neck does not destroy the broad function of the ammunition to propel a projectile. Applicant's argument that modifying the neck of an ammunition alters the broad function of the cartridge since it would not fit a specific chamber's [I]D (inner diameter) of a firearm, is not persuasive. As evident by the cited prior art, there are various different ammunition cartridges with various different neck sizing to accommodate different projectile/bullet calibers.

Accordingly, in light of the foregoing, the claim rejection under 35 USC 103 presented within the office action of 9/16/2019 has been repeated and made FINAL.

Applicant has indicated Terminal Disclaimer(s) will be filed upon Allowability of the present application. In light of lack of Terminal Disclaimer(s) being filed, the Provisional Nonstatutory Double Patenting claim rejections presented within the office action of 9/16/2019 have been repeated and made FINAL.


[AltContent: connector]Drawing Objection(s)
Fig. 3 and 4 are objected to for lack of consistency. The cross-sectional hatchings are inconstant. Drawings must disclose the claimed design consistently. Ex parte Asano, 201 USPQ 315, 317 (Bd. Pat. App. & Inter. 1978); Hadco Products, Inc. v. Lighting Corp. of America Inc., 312 F. Supp. 1173, 1182, 165 USPQ 496, 503 (E.D. Pa. 1970), vacated on other grounds, 462 F.2d 1265, 174 USPQ 358 (3d Cir. 1972).
[AltContent: arrow][AltContent: arrow]











In an attempt to address this objection, the cross sectional hatching of figure 4 should be consistent with the cross-sectional hatching of figure 3. See 37 C.F.R. 1.84 subsection (h)(3). 

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not 

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

[AltContent: connector]Claim Rejection – 35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being obvious over United States Patent No. 9,453,714 by Bosarge et al. in view of United States Patent No. 3,706,118 by Hilton et al.
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

U.S. Patent No. 9,453,714 by Bosarge et al. discloses and claims the overall shape and design characteristics of the claimed invention, which includes: the cylindrical exterior and hollow inner profile of the cartridge, tapered shoulder, and a neck. U.S. Patent No. 3,706,118 by Hilton et al. teaches the modification to the height and the size of the neck of the cartridge (35 and 47 shown in exhibit below) that are shown and claimed in present application. Additionally, the variation in narrowing and broadening the opening of the cartridge and the slope of the shoulder have been exhibited within the foregoing reference. This indicates that at the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the claim of 9,453,714 to adjust the height and the proportions of the neck of the cartridge as demonstrated by 3,706,118. Additionally, basic modification to an already existing design such as increasing the thickness of the neck of the cartridge does not create patentable distinction. "Mere difference in dimension cannot add novelty to a new design, nor detract from the teaching of the prior art." See King Ventilating Co. V. St. James 26 F(2d) 357; CA 8 (1928). "[…] obvious changes in arrangement and proportioning are no more patentable in one case than in the other." See In re Stevens 624 O.G. 366; 81 USPQ 362 (1949).
The claimed design would have no patentable distinction over the examiner’s combination of references, and the combination of the two patented references will result in the claimed design in this application by one skilled in the art.














This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).

[AltContent: connector]Claim Rejection – Provisional Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer.

The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. 29/646,298 in view of United States patent No. 3,706,118 by Hilton et al. At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the neck of the copending Application No. 29/646,298 as demonstrated by 3,706,118 by Hilton et al. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.













This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

[AltContent: connector]Claim Rejection – Provisional Nonstatutory Double Patenting
The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. 29/646,299 in view of United States patent No. 3,706,118 by Hilton et al. At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the neck of the copending Application No. 29/646,299 as demonstrated by 3,706,118 by Hilton et al. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.













This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

[AltContent: connector]Claim Rejection – Provisional Nonstatutory Double Patenting
The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. 29/646,300 in view of United States patent No. 3,706,118 by Hilton et al. At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the neck of the copending Application No. 29/646,300 as demonstrated by 3,706,118 by Hilton et al. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.













This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

[AltContent: connector]Conclusion
The claim is drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under  37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

[AltContent: connector]Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOJTABA TEHRANI whose telephone number is (571)270-3547.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet S. Matharu can be reached on (571)272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mojtaba Tehrani/Examiner, Art Unit 2922
/KHAWAJA ANWAR/Primary Examiner, Art Unit 2912                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "Big, Full-Color Wall Posters Show Cartridges at 100% Scale" [online]. accurateshooter.com. [Published on August 3, 2014]. Retrieved from the Internet: <http://bulletin.accurateshooter.com/2014/08/big-full-color-wall-posters-show-cartridges-at-100-scale/>